C. A. 9th Cir. Motion of Criminal Justice Legal Foundation for» leave to file a brief as amicus curiae granted. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions 1 and 2 presented by the petition. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 16, 1998. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 13, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March, 13,1998. This Court’s Rule 29.2 does not apply.